Citation Nr: 0434076	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active duty from July 1945 to May 1946.  He died 
in October 1963.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Manila Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2003 a hearing was held 
before a Decision Review Officer (DRO) at the RO.


FINDINGS OF FACT

1.  The veteran died in October 1963 at the age of 38; 
pulmonary tuberculosis (PTB) was certified as the immediate 
cause of his death.

2.  During his lifetime, the veteran had not established 
service connection for any disability.  

3.   PTB was not manifested in service or within three years 
after service, and is not shown to have been related to the 
veteran's active service.

4.  The veteran's death was not caused by a service-connected 
disability and service-connected disability did not 
materially contribute to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107  (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are published at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met.  The appellant has been advised 
of VA's duties to notify and assist in the development of the 
claim.   A letter from the RO in November 2002 (prior to the 
rating appealed) informed her of her and VA's 
responsibilities in claims development and of the type of 
evidence needed to establish her claim.  The rating decision 
on appeal and a June 2003 statement of the case (SOC), 
notified the appellant of applicable laws and regulations, of 
what the evidence showed, and why her claim was denied.  Also 
regarding notice content, while the appellant was not advised 
verbatim to submit everything she had pertinent to her claim, 
the November 2002 notice advised her of the type of evidence 
she needed to submit, asked her to have the doctor who signed 
the veteran's death certificate submit any records of 
treatment and gave her the opportunity to identify any other 
health care providers who treated the veteran.   A July 2003 
letter informed her that she needed to either submit, or 
authorize VA to obtain, records from the Quezon Institute and 
from any other health care providers who treated the veteran 
for his cause of death.  Taken together, these notices were 
equivalent to advising the appellant to submit everything she 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, the RO obtained the Service 
Department's certification of service and attempted to obtain 
service medical records, but none were available.  The 
appellant indicated the veteran received PTB treatment after 
1960 at San Lazaro hospital and the RO requested these 
records.  However, the hospital certified that records from 
1960 to 1979 had already been disposed of pursuant to 
Philippine law.  The appellant and her son indicated that the 
veteran was also treated at Quezon Institute, which disposed 
of the treatment records.  She has not identified any 
additional evidence pertinent to her claim.   

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  She is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

In response to a request for certification of service and 
service medical records from the Service Department, the RO 
received only a certification of the veteran's service with 
service dates of July 1945 to May 1946 and an April 1947 
Affidavit for Philippine Army Personnel.  The affidavit noted 
that the veteran had no illnesses during service.  

The veteran's death certificate appears to show that he died 
in October 1963 and the underlying cause of death appears to 
be PTB (cause of death is handwritten and not clearly 
legible).  The appellant has affirmed that the veteran's 
death was indeed caused by PTB.   

A December 2002 letter from San Lazaro Hospital indicates 
that the hospital disposed of records for the time period 
between 1960 and 1979.

The appellant's March 2003 Notice of Disagreement (NOD) 
indicates that she feels her claim should be granted because 
she is the surviving spouse of the veteran.  

In a June 2003 letter, the appellant's son, born in December 
1947, indicates that he remembers the veteran receiving 
monthly treatment at the Quezon Institute when the son was 
between 12 and 14 years old.  He also remembered the veteran 
taking "Rebuttucine" and two other medications.  

At an August 2003 DRO hearing, the appellant testified that 
in December 1945 the veteran told her that he had weakness in 
his lungs due to smoke exposure from his World War II 
artillery service.  She also indicated that the veteran 
repeatedly told her he needed medication for the condition, 
and that after more than ten years of suffering, he sought 
treatment at San Lazaro hospital.

In her August 2003 statement in support of claim the 
appellant asserted that the veteran's PTB was a chronic 
disease that began in service.  

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and chronic active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
1113; 38 C.F.R. §§ 3.307, 3.309.   

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.  Cir. 1994).
To warrant service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

During his lifetime, the veteran had not established service 
connection for any disability.  While PTB appears to be the 
certified cause of his death in October 1963, there is no 
medical evidence of record relating PTB to service (even with 
applicable chronic disease presumptions considered).  An 
April 1947 Philippine army affidavit actually shows that the 
veteran suffered no health problems during service.   

The only evidence purporting to show the veteran suffered 
from PTB during service or during the presumptive period 
comes from the appellant's testimony.  While she may believe 
that the veteran developed PTB during service, there is no 
competent (medical) evidence supporting that theory.  As a 
layperson, she is not competent to establish by her own 
opinion that PTB was incurred or aggravated in service.  
Espiritu v. Derwinski, 2 Vet.  App. 492, 495-5 (1992).  There 
is no competent (medical) evidence relating the veteran's 
death-causing PTB to service.  As the veteran had no service 
connected disabilities, there is no basis for considering 
whether a service connected disability contributed to cause 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.  

The preponderance of the evidence is against this claim and 
it must be denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



